Name: Commission Regulation (EEC) No 3805/91 of 27 December 1991 fixing the export refunds on pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28. 12. 91 Official Journal of the European Communities No L 357/ 19 COMMISSION REGULATION (EEC) No 3805/91 of 27 December 1991 fixing the export refunds on pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular the first sentence of Article 15 (5) thereof, Whereas, because of the conditions of competition in certain third countries, which are traditionally importers of products falling within CN codes 1601 00 and 1602, the refund for these products should be fixed so as to take this situation into account ; whereas steps should be taken to ensure that the refund is granted only for the net weight of the edible substances, to the exclusion of the net weight of the bones possibly contained in the said preparations ; Whereas, since economically significant quantities of other pigmeat products are not being exported at present, there is no need to fix a refund for these products ; Whereas Article 4 of Regulation (EEC) No 2768/75 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund on the products listed in Article 1 ( 1 ) of Regulation (EEC) No 2759/75 according to destination ; Whereas the refunds should be fixed taking account of the amendments to the refund nomenclature established by Commission Regulation (EEC) No 3846/87 (4), as last amended by Regulation (EEC) No 3655/91 Q ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Having regard to Council Regulation (EEC) No 2768/75 of 29 October 1975 laying down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds (3), and in particular Article 5 ( 1 ) thereof, Whereas Article 15 of Regulation (EEC) No 2759/75 provides that the difference between prices on the world market for the products listed in Article 1 (1 ) of that Regulation and prices for these products within the Community may be covered by an export refund ; Whereas it follows from applying these rules and criteria to the present situation on the market in pigmeat that the refund should be fixed as set out below : HAS ADOPTED THIS REGULATION :Whereas facilities exist at present for the export of pigs falling within CN codes 0103 91 10 and 0103 92 19 and certain products falling within CN code 0203 ; whereas a refund should be fixed for these products taking particular account of the conditions of competition for Community exporters on world markets ; Article 1 The list of product:? on which the export refund specified in Article 15 of Regulation (EEC) No 2759/75 is granted and the amount of the refund shall be as set out in the Annex hereto . Whereas, in the case of products falling within CN codes 0210 19 51 and 0210 19 81 , the refund should be limited to an amount which takes account of the qualitative characteristics of each of the products falling within these codes and of the foreseeable trend of production costs on the world market ; whereas it is important that the Community should continue to take part in international trade in the case of certain typical Italian products falling within CN code 0210 91 81 : Article 2 This Regulation shall enter into force on 1 January 1992. (') OJ No L 282, 1 . 11 . 1975, p . 1 . (2) OJ No L 129, 11 . 5. 1989, p . 12. (3) OJ No L 282, 1 . 11 . 1975, p . 39 . (4) OJ No L 366, 24. 12. 1987, p. 1 . 0 OJ No L 348 , 17. 12. 1991 , p. 14. No L 357/20 Official Journal of the European Communities 28 . 12. 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission 28 . 12. 91 No L 357/21Official Journal of the European Communities ANNEX to the Commission Regulation of 27 December 1991 fixing the export refunds on pigmeat (ECU/100 kg net weight) Product code Destination of refund (') Amount of refund 0103 91 10 000 0103 92 19 000 0203 11 10 000 0203 1211 100 0203 12 11 900 0203 12 19 100 0203 12 19 900 0203 19 11 100 0203 19 11 900 0203 19 13 100 0203 19 13 900 0203 19 15 100 0203 19 15 900 0203 19 55 120 0203 19 55 190 0203 19 55311 0203 19 55 319 0203 19 55 391 0203 19 55 399 0203 19 55 900 0203 21 10 000 0203 2211 100 0203 22 11 900 0203 22 19 100 0203 22 19 900 0203 29 11 100 0203 29 1 1 900 0203 29 13 100 0203 29 13 900 0203 29 15 100 0203 29 15 900 0203 29 55120 0203 29 55 190 0203 29 55 311 0203 29 55 319 0203 29 55 391 0203 29 55 399 0203 29 55 900 0210 11 11 100 0210 1 1 1 1 900 0210 11 31 110 0210 1131190 0210 11 31 910 0210 11 31 990 0210 12 11 100 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 01 20,00 20,00 30,00 30,00 30,00 30,00 30,00 20,00 30,00 30,00 20,00 20,00 30,00 30,00 30,00 30,00 30,00 20,00 30,00 30,00 20,00 20,00 30,00 70,00 52,00 20,00 No L 357/22 Official Journal of the European Communities 28 . 12. 91 (ECU/100 kg net weight) Product code Destination of refund (l) Amount of refund 0210 12 11 900 0210 1219 100 01 01 35,00 0210 1219 900 0210 19 40 100 01 01 30,00 0210 19 40 900 0210 19 51 100 01 01 30,00 0210 19 51 310 0210 19 51 390 01 01 20,00 0210 19 51 900 0210 19 81 100 01 01 70,00 0210 19 81 300 0210 19 81 900 01 01 52,00 1601 00 10 100 1601 00 10 900 01 01 35,00 1601 00 91 100 1601 00 91 900 01 01 58,00 1601 00 99 100 1601 00 99 900 01 01 40,00 1602 10 00 000 1602 20 90 100 01 01 16,00 30,00 1602 20 90 900 1602 41 10 100 01 01 30,00 1602 41 10 210 1602 41 10 290 01 01 57,00 26,00 1602 41 10 900 1602 42 10 100 01 01 30,00 1602 42 10 210 1602 42 10 290 01 01 51,00 26,00 1602 42 10 900 1602 49 11 110 01 01 30,00 1602 49 11 190 1602 49 11 900 01 01 57,00 1602 49 13 110 1602 49 13 190 01 01 30,00 51,00 1602 49 13 900 1602 49 15 110 01 01 30,00 1602 49 15 190 1602 49 15 900 01 01 51,00 1602 49 19 110 1602 49 19 190 01 01 20,00 36,00 1602 49 19 900 1602 49 30 100 01 01 26,00 1602 49 30 900 1602 49 50 100 01 01 16,00 1602 49 50 900 1602 90 10 100 01 01 28,00 1602 90 10 900 1902 20 30 100 01 01 16,00 1902 20 30 900 01  28 . 12. 91 Official Journal of the European Communities No L 357/23 (') The destinations are as follows : 01 All destinations, 02 The United States of America and Canada, 03 All destinations except the United States of America and Canada, 04 The United States of America, Canada and Australia, 05 All destinations except the United States of America, Canada and Australia. NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ).